Name: Commission Regulation (EEC) No 1441/91 of 30 May 1991 reducing the basic price and buying-in price for peaches, nectarines and lemons for the period 1 to 16 June 1991 following the overrun of the intervention threshold for 1990/91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 137/30 Official Journal of the European Communities 31 . 5 . 91 COMMISSION REGULATION (EEC) No 1441/91 of 30 May 1991 reducing the basic price and buying-in price for peaches, nectarines and lemons for the period 1 to 16 June 1991 following the overrun of the intervention threshold for 1990/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3920/90 (2), and in particular Article 16b (4) thereof, Whereas Commission Regulation (EEC) No 1388/90 (3) fixed the intervention thresholds for the 1990/91 marke ­ ting year at 336 900 tonnes for peaches, 53 900 tonnes for nectarines and 390 400 tonnes for lemons ; tion threshold for lemons (% the quantities of lemons delivered for processing pursuant to Council Regulation (EEC) No 1035/77 (6) are to be added to the quantities bought in for the purposes of assessing the overrun of the intervention threshold fixed for that product pursuant to Articloe 16b of Regulation (EEC) No 1035/72 ; Whereas, on the basis of information supplied by the Member States, the intervention measures taken by the Community for the 1990/91 marketing year related to 505 229 tonnes for peaches, 128 830 tonnes for nectarines and 466 744 tonnes for lemons ; whereas the Commission therefore notes an overrun of the intervention thresholds fixed for that marketing year of 1 68 329 tonnes for peaches, 74 930 tonnes for nectarines and 76 344 tonnes for lemons ; Whereas consequently the basic and buying-in prices for peaches, nectarines and lemons for the period 1 to 16 June 1991 , as fixed by Council Regulation (EEC) No 1355/91 Q, must be reduced for peaches by 7 % , for nectarines by 20 % and for lemons by 6 % ; Whereas, pursuant to Article 18b (2) of Regulation (EEC) No 1035/72, withdrawals in the territory of the former German Democratic Republic before the end of the 1991 /92 marketing year are not taken into consideration in assessing whether intervention thresholds have been exceeded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Whereas Article 3 of Council Regulation (EEC) No 1197/90 of 7 May 1990 laying down specific measures for the application of certain intervention thresholds in the fruit and vegetables sector for the 1990/91 marketing year (4) lays down that where the sum of the quantities of peaches, nectarines or lemons bought in in Portugal, on the one hand, and in the Community with the exception of Portugal, on the other hand, pursuant to Articles 1 5, 15a, 15b, 19 and 19a of Regulation (EEC) No 1035/72 during the 1990/91 marketing year exceeds the sum of the intervention thresholds fixed for that product, for all or part of the marketing year, the basic and buying-in prices fixed for that product for the 1991 /92 marketing year are to be reduced in the case of peaches, nectarines and lemons by 1 % for every 23 000 tonnes, 3 000 tonnes and 1 1 200 tonnes respectively by which the intervention threshold is exceeded : HAS ADOPTED THIS REGULATION : Whereas, pursuant to Article 2 (2) of Regulation (EEC) No 1388/90, the overrun of the intervention threshold fixed for lemons for the 1990/91 marketing year is to be assessed on the basis of quantities bought in between 1 March 1990 and 28 February 1991 ; Whereas, pursuant to Article 2 of Council Regulation (EEC) No 1199/90 of 7 May 1990 amending Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons and amending the rules for applying the interven ­ Article 1 The basic and buying-in prices for peaches, nectarines and lemons for the period 1 to 16 June 1991 , as fixed by Regulation (EEC) No 1355/91 , shall be reduced by 7 % for peaches, 20 % for nectarines and 6 % for lemons and shall be, in ecus per 100 kilograms net, as follows : (') OJ No L 118 , 20 . 5. 1972, p. 1 . 0 OJ No L 375, 31 . 12. 1990, p . 17. (3) OJ No L 133, 24. 5. 1990, p. 39 . (4) OJ No L 119, 11 . 5. 1990, p. 57. (*) OJ No L 119, 11 . 5 . 1990, p . 61 (6) OJ No L 125, 19 . 5. 1977, p. 3 . O OJ No L 130, 25. 5. 1991 , p. 4. 31 . 5 . 91 Official Journal of the European Communities No L 137/31 Gemfree, Michelini, Red Haven, San Lorenzo, Spring ­ crest and Springtime, quality class I , size 61 to 67 mm, put up in packages,  nectarines of the following varieties : Armking, Crim ­ songold, Early Sun Grand, Fantasia, Independence, May Grand, Nectared, Snow Queen and Stark Red Gold, quality class I, size 61 to 67 mm, put up in packages,  lemons of quality class I, size 53 to 62 mm, put up in packages. These prices do not include the cost of the packaging in which the products are put up. for peaches :  basic price : ECU 40,58 in Spain and ECU 42,26 in the other Member States,  buying-in price : ECU 22,54 in Spain and ECU 23,47 in the other Member States ; for nectarines :  basic price : ECU 47,84,  buying-in price : ECU 22,96 ; for lemons :  basic price : ECU 28,24 in Spain , ECU 30,68 in Portugal and ECU 40,18 in the other Member States,  buying-in price : ECU 16,61 in Spain , ECU 17,96 in Portugal and ECU 23,59 in the other Member States. These prices shall relate to :  peaches of the following varieties : Amsden, Cardinal, Charles Ingouf, Dixired, Jeronimo, J.H. Hale, Merril Article 2 This Regulation shall enter into force on 1 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission